DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-8 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa et al. PG. Pub. No.: US 2020/0025727 A1 discloses a separation column connecting device includes: a column holder for retaining a separation column; a first fitting holder carrying a first fitting which includes a seal portion to be connected to an upstream seal portion of the separation column and connected with an upstream pipe; a second fitting holder carrying a second fitting which includes a seal portion to be , however is silent on a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray.
Du CN 207515960 U discloses a novel nitrogen gas high pressure leak test device, includes that the leak test product places workstation, hydraulic pressure station, shutoff hydro -cylinder, closing cylinder, air compressor machine, nitrogen generator and solenoid valve, and the hydraulic pressure station is located the leak test product and is placed workstation one side, and the hydraulic pressurestation is used for the closing cylinder who compresses tightly the leak test product to be connected through oil pipe with leak test product top, and hydraulic pressure is stood and is used for shutoff leak test product side wall through -hole's shutoff hydro -cylinder to be connected through to the side of oil pipe and at least one leak test, the solenoid valve is a binary solenoid valve, the air compressor machine leads to air through tube to be connected with the air inlet of solenoid valve, nitrogen generator leads to air through tube and is connected with another air inlet of solenoid valve, and the gas outlet of this solenoid valve is connected with the leak test chamber of leak test product. The utility , however is silent on a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray.
Bai CN 106053392 A discloses a micro-nano fluid control reflection interference spectral imaging system and a realization method. The device comprises a micro fluid pump, a micro fluid control sample cell system, an optical microscope, a C-port optical path switcher, a CCD sensor, a spectrometer, a positioning light source, a detection light source, and a computer. The C-port optical path switcher is connected to the positioning light source, the CCD sensor, and the spectrometer through optical fibers; the CCD sensor and the spectrometer are both connected to the computer, and the computer software collects detection data and analyzes the results. According to the system, the object lens of the microscope is taken as the optical probe; compared with the conventional method that takes a detector as the probe, the system has the advantages that a fixing device for fixing a probe is not needed, the optical path integration degree of the system is improved; moreover, an imaging and positioning system is used to obtain the specific position of a sample, and thus the detection precision is improved. The morphology feature imaging of samples and reflection , however is silent on a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray.
Khabarov RU 2589374 C1 discloses a refractometric detector includes measuring optical-mechanical unit, including optically-connected light source, a lens, slot diaphragm, a flow-through a quartz cell, a prism in the form of trapezium with sharp angles 45° for adjustment of the detector, a plane-parallel quartz plate car, two-platform photodiode, as well as electronic unit. Two fluoroplastic plate of heat-treated fluoroplastic are installed in seats of upper and lower parts of the metal housing of the cuvette and are laid on the ends of quartz cell. In metal housing of the cuvette are threaded holes with taper end and coaxially to them in fluoroplastic plates there are holes for eluent flow through analytical and comparative channels of the cuvette and for installation in them of fluoroplastic capillaries, which are fixed in metal case and cover of the cuvette with ferule screws. Light source used laser module with monochromatic light flux in the form of a point 1 mW intensity at wave length 650 nm. Quartz tray is made in the form of a rectangular parallelepiped with in-series located three separate through channels, triangular in cross section with acute angle of 45°. Hypotenuse triangular sections of the first and third channels of the cuvette are made in the immediate vicinity of the legs of the second channel section and aligned with it along the length and orientation in space. Formation of slit diaphragm is plates made of blackened brass with , however is silent on a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray.
Wan CN 104749140 A discloses a flow-through fluorescence detection cell. The flow-through fluorescence detection cell comprises an upper clamping member, a lower clamping member and a quartz tube. The upper clamping member has a cylindrical structure, the lower end surface of the upper clamping member is provided with a through rectangular upper groove, and the upper end surface of the upper clamping member is downward vertically provided with a light through hole; the top of the lower clamping member is provided with a through rectangular lower groove; and the quartz tube is clamped between the upper groove and the lower groove as a flow-through cell, and the through directions of the upper groove and the lower groove parallel to the axial direction of the quartz tube. Light from a light source goes through the through hole and irradiates to the quartz tube, and strongly reflected excitation light generated by an air-quartz tube external surface optical interface is blocked by two inner side edges of the upper groove, and cannot be propagated to a fluorescence collection light path, so the high background noise caused by reflected excitation light is effectively weakened, and the detection signal-to-noise ratio is improved. The detection cell has the advantages of simple structure and easy manufacturing, and is suitable for capillary electrophoresis, liquid chromatography and flow analysis fluorescence detectors, however is silent on a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray.
Hoa CN 203838060 U discloses an automatic device for detecting and enriching heavy metals by virtue of a portable raman spectrometer. By virtue of the device, a light beam window of the portable raman spectrometer is attached close to the surface of an enriching column, wherein the enriching column is sleeved in a fixing part; a peristaltic pump is used for circulating a sample solution, a spraying solution and an eluting solution; a change valve is arranged in a circulation pipeline and used for performing the processes of switching solution flow paths and sampling the column, spraying, eluting and collecting and the like; the sample solution is added into the enriching column at a constant speed and enriched; the portable raman spectrometer is capable of directly performing raman scanning on the enriching column and collecting spectrum. The device is capable of enriching in a circulation mode, improving the recovery rate of heavy metal ions and the repeated utilization rate of resin, enriching the samples and performing raman scanning on the samples; the device is simple to operate, high in accuracy and small in pollution, however is silent on a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray.

Pronin RU 2367774C1 discloses the method of localizing leakage zones in a production casing, before lowering the protective casing, a holder is fitted on the protective casing, as well as the required number of devices for sealing the annular space between protective casing and the production casing in the leakage zone of the latter. The supporting column is joined to the protective casing using a disconnecting piece. A valve unit is placed under the disconnecting piece in the protective casing. The protective casing with the disconnecting piece is lowered into the production casing. Excess pressure acts on the valve unit in the protective casing for sealing the top tubing space, linked to the wellhead, separating it from the bottom tubing space, linked to the productive stratum. The protective casing is suspended, increasing pressure in the top tubing space until preliminary engagement of the protective casing with the wall of the production casing through action on the holder, which converts axial force to radial force. The weight of the protective casing on the wall of the production casing is gradually decreased, after which the leakage zones in the production casing are localised using sealing devices, preventing cross-flow in several intervals. The protective column is disconnected using the disconnecting piece from the supporting column without rotating it and the latter is raised. The valve unit comprises a suspended plug, which is forced into a stop ring so as to seal the top tubing space from the bottom tubing space. The disconnecting piece has a connector joined to the supporting column and a socket, joined to the protective column. The connector and the socket of the disconnecting piece are flexibly joined by a restraining bolt and grooves, and are fixed by shear bolts. Grooves are made in the connector and are joined together by an inclined channel. One of the grooves is open and a blind with a holder is fitted on the , however is silent on a holder configured to hold the connecting member, an attachment configured to be inserted through the through-hole of the wall member, and a fluid guide formed in such a manner as to, upon the solution leaking out of the connecting member, guide the leaked solution to the tray.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852